[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON DEFENDANTS' MOTION TO STRIKE
Before the court is defendants' motion to strike counts three, four, five, six and seven of the plaintiff's complaint. The motion was filed on November 6, 2000 and the court heard oral argument on December 18, 2000. For the reasons stated below, the defendants' motion is denied.
On November 27, 2000, the court, Gaffney, J.T.R., sustained the plaintiff's objection to the defendants' November 13, 2000 motion for enlargement of time, holding that where no extension of time is requested prior to the expiration of time provided by Practice Book § 10-8 a motion to strike is untimely. The plaintiff reiterated this objection in her memorandum of law in opposition to the motion and at oral argument.
"Where a matter has previously been ruled upon interlocutorily, the court in a subsequent proceeding in the case may treat that decision as the law of the case, if it is of the opinion that the issue was correctly decided, in the absence of some new or overriding circumstance." (Internal quotation marks omitted.) Carothers v. Capozziello, 215 Conn. 82,107, 574 A.2d 1268 (1990). In the present case, Judge Gaffney's decision that the defendants' motion to strike is untimely stands as the law of CT Page 2581 the case. Accordingly, the defendants' motion to strike is hereby denied. It is so ordered.
BY THE COURT,
ROBERT B. SHAPIRO JUDGE OF THE SUPERIOR COURT